Ingraham, J. (concurring):
I concur in the opinion of Mr. Justice Scott as to the application of the maxitn res ipsa loquitur to this case. The only possible ground upon which it could be claimed that the defendant Bloomingdale was responsible for this accident w'as that his chief engineer Murray had agreed that this elevator should be shut down while the plaintiff was engaged in doing the work at which he was employed at the time of the accident. The only evidence upon this subject was the evidence of the plaintiff that one Schultz, who was a foreman of the McAdams & Cartwright Elevator Company, came to him on the morning of the day of the accident and asked the plaintiff to do this work, to which the plaintiff replied that he would not do it until the elevator was shut down, when Schultz said he would see the chief engineer about it; that Schultz subsequently told the plaintiff to go to work at one o’clock and that he, Schultz, would have the elevator shut down at that time; that some time before one o’clock the plaintiff passed the chief engineer and said to him : “ Is that all right with Schultz ? ” and the chief engineer said: “Well, see that you do not keep it shut down too long.” There was no evidence that the chief engineer was notified by anybody that the work was to be done at one o’clock or that the elevator was to be shut down at that time. There were sixteen elevators in operation in this building at the time and it would appear that the continued operation of these elevators was necessary for Bloomingdale’s business. Without further notice to Bloomingdale or any of his employees the plaintiff went to work at one o’clock and subsequently the elevator was put in operation and the injury to the plaintiff resulted. This was not a situation which justified the application of the maxim res ipsa loquitur, and if there was any question for the jury it could only be because after Bloomingdale’s chief engineer had notice that the plaintiff was to perform this *122work at a particular time and had undertaken that this particular elevator should not be in operation during the time that he was engaged in the work he did not perform that obligation. Murray, the chief engineer, absolutely denied any such conversation with the plaintiff or that he had any knowledge that the plaintiff was at work in this locality, and his testimony Avas strongly corroborated. It is not claimed that Murray had any notice when the plaintiff would be engaged in this work or that he was actually engaged in it. Plaintiff’s whole case depends upon the meaning of his question to Murray: “ Is that all right with Schultz ? ” Prom this question Murray could have no information that the plaintiff expected to go to work at one o’clock at the foot of this elevator shaft; there is no evidence that Schultz had spoken to Murray about it, and both Murray and Schultz denied this conversation. But if there was a question for the jury the defendant Avas entitled to have the jury specifically instructed that the defendant was entitled to a verdict unless it was established that Murray had notice of the fact that the plaintiff was to go to work at this locality at one o’clock, and had undertaken that during the time that he was at work this particular elevator would not be operated.
1, therefore, concur in the reversal of this judgment.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.